1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   JUANITA ISABEL ARGUELLO,                 Case No. CV 18-4592 SS

12                    Plaintiff,

13        v.                                          JUDGMENT
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social
15   Security,

16                    Defendant.

17

18        IT IS ADJUDGED that the decision of the Commissioner is

19   REVERSED and that the above-captioned action is REMANDED to the

20   Commissioner   for    further   action    consistent   with   the   Court’s

21   Memorandum Decision and Order.

22

23   DATED:    January 7, 2019

24
                                                      /S/         __________
25                                            SUZANNE H. SEGAL
                                              UNITED STATES MAGISTRATE JUDGE
26

27

28
